    20-01186-jlg      Doc 6      Filed 07/23/20       Entered 07/23/20 13:48:17                Main Document
                                                     Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
==================================X
In re                                                                    Chapter 11

CHINA FISHERY GROUP LIMITED                                              Case No. 16-11895 (JLG)
(CAYMAN), et al.
                                                                         (Jointly Administered)
                                    Debtors. 1
==================================X
BURLINGTON LOAN MANAGEMENT DAC,                                          Adv. Proc No. 20-01186 (JLG)
COWELL & LEE ASIA CREDIT
OPPORTUNITIES FUND, and HUTCH MASTER
FUND LTD.,

                                    Plaintiffs,
                  -against-

CHINA FISHERY GROUP LIMITED
(CAYMAN); CORPORACIÓN PESQUERA
INCA S.A.C.; COÖPERATIEVE RABOBANK
U.A., HONG KONG BRANCH, IN ITS
CAPACITY AS PREDECESSOR AGENT;
MADISON PACIFIC TRUST LIMITED, IN ITS
CAPACITY AS SUCCESSOR AGENT; and CFG
INVESTMENT S.A.C.,

                     Defendants.
===================================X



1
  The Debtors in these chapter 11 cases are as follows: China Fishery Group Limited (Cayman), Pacific Andes
International Holdings Limited (Bermuda), N.S. Hong Investment (BVI) Limited, South Pacific Shipping Agency Limited
(BVI), China Fisheries International Limited (Samoa), CFGL (Singapore) Private Limited, Chanery Investment Inc. (BVI),
Champion Maritime Limited (BVI), Growing Management Limited (BVI), Target Shipping Limited (HK), Fortress Agents
Limited (BVI), Ocean Expert International Limited (BVI), Protein Trading Limited (Samoa), CFG Peru Investments Pte.
Limited (Singapore), Smart Group Limited (Cayman), Super Investment Limited (Cayman), Pacific Andes Resources
Development Limited (Bermuda), Nouvelle Foods International Ltd. (BVI), Golden Target Pacific Limited (BVI), Pacific
Andes International Holdings (BVI) Limited, Zhonggang Fisheries Limited (BVI), Admired Agents Limited (BVI),
Chiksano Management Limited (BVI), Clamford Holding Limited (BVI), Excel Concept Limited (BVI), Gain Star
Management Limited (BVI), Grand Success Investment (Singapore) Private Limited, Hill Cosmos International Limited
(BVI), Loyal Mark Holdings Limited (BVI), Metro Island International Limited (BVI), Mission Excel International Limited
(BVI), Natprop Investments Limited, Pioneer Logistics Limited (BVI), Sea Capital International Limited (BVI), Shine
Bright Management Limited (BVI), Superb Choice International Limited (BVI), and Toyama Holdings Limited (BVI).
This Notice is not filed on behalf of CFG Peru Investments Pte. Limited (Singapore) (“CFG Peru Singapore”). The term
“Debtors” as it is used herein shall not refer to CFG Peru Singapore.
 20-01186-jlg     Doc 6    Filed 07/23/20    Entered 07/23/20 13:48:17       Main Document
                                            Pg 2 of 2



               STIPULATION EXTENDING DEBTOR CHINA FISHERY
                 GROUP LIMITED (CAYMAN)’S TIME TO ANSWER
              OR OTHERWISE RESPOND TO ADVERSARY COMPLAINT

       IT IS HEREBY STIPULATED by and between Plaintiffs and Defendant/Debtor China

Fishery Group Limited (Cayman) (“Debtor”) that Debtor’s time to answer or otherwise respond

to the Adversary Complaint in the above captioned Adversary Proceeding is hereby extended

until and including August 24, 2020.

Dated: July 22, 2020

KASOWITZ BENSON TORRES LLP                         KLESTADT WINTERS JURELLER
                                                   SOUTHARD & STEVENS, LLP

By:/s/ Jill L. Forster                             By: /s/ John E. Jureller, Jr._____
        Michael A. Hanin                                   Tracy L. Klestadt
        Matthew B. Stein                                   John E. Jureller, Jr.
        Jill L. Forster
1633 Broadway                                      200 West 41st Street, 17th Floor
New York, NY 10019                                 New York, NY 10036
Tel. (212) 506-1700                                Tel. (212) 972-3000

Attorneys for Plaintiffs                           Attorneys for Debtor
